Dismissed and Opinion Filed July 3, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00457-CV

 KEVIN BULIN, AS SPOUSE AND LEGAL REPRESENTATIVE OF DEDRIA BULIN,
                               Appellant
                                  V.
                   NICHOLAS J. PEIFFER, M.D., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-07766

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                                   Opinion by Justice Evans
       Before the Court is appellant’s June 29, 2018 motion to dismiss this appeal. We grant the

motion and dismiss this proceeding. See TEX. R. APP. P. 42.1(a)(1).




                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE



180457F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 KEVIN BULIN, AS SPOUSE AND                          On Appeal from the 14th Judicial District
 LEGAL REPRESENTATIVE OF DEDRIA                      Court, Dallas County, Texas
 BULIN, Appellant                                    Trial Court Cause No. DC-17-07766.
                                                     Opinion delivered by Justice Evans. Chief
 No. 05-18-00457-CV         V.                       Justice Wright and Justice Brown
                                                     participating.
 NICHOLAS J. PEIFFER, M.D., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee NICHOLAS J. PEIFFER, M.D. recover his costs of this
appeal from appellant KEVIN BULIN, AS SPOUSE AND LEGAL REPRESENTATIVE OF
DEDRIA BULIN.


Judgment entered this 3rd day of July, 2018.




                                               –2–